Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 21 are pending.  Claims 1, 2, 5 – 9, 12 – 18 and 21 were amended.
Applicant’s proposed amendments will not be entered, as they raise the issue of new matter, and require further search and consideration.  

Response to Arguments
Please see the attached Interview Summary.

/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862